NEITHER THESE WARRANTS NOR THE COMMON STOCK ISSUABLE UPON EXERCISE OF THESE
WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
PLEDGED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
SUCH SECURITIES UNDER THE ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.
 
No.[ __]
 

Original Issuance: September 30, 2006
Warrants [_______]

     
 
BIOMETRX, INC.
 
WARRANTS
 
 
BioMetrx, Inc., a Delaware corporation (“BioMetrx”), certifies that, for value
received, Barry and ___________________, or registered assigns (the “Holder”),
is the owner of ______________________ (______) Warrants of BioMetrx (the
“Warrants”). Each Warrant entitles the Holder to purchase from BioMetrx at any
time prior to the Expiration Date (as defined below) one share of the common
stock of BioMetrx (the “Common Stock”) for $1.00 per share (the “Exercise
Price”), on the terms and conditions hereinafter provided. The Exercise Price
and the number of shares of Common Stock purchasable upon exercise of each
Warrant are subject to adjustment as provided in this Certificate. The Warrants
have been issued as part of an authorized class of 400,000 warrants of like
tenor.
 
1.  Expiration Date; Exercise
 
1.1  Expiration Date. The Warrants shall expire on September 15, 2011 (the
“Expiration Date”).
 
1.2  Manner of Exercise. The Warrants are exercisable by delivery to BioMetrx of
the following (the “Exercise Documents”): (a) this Certificate (b) a written
notice of election to exercise the Warrants; and (c) payment of the Exercise
Price in cash or by check. Within three business days following receipt of the
foregoing, BioMetrx shall execute and deliver to the Holder: (a) a certificate
or certificates representing the aggregate number of shares of Common Stock
purchased by the Holder, and (b) if less than all of the Warrants evidenced by
this Certificate are exercised, a new certificate evidencing the Warrants not so
exercised.
 
1.3 Warrant Exercise Limitation. Notwithstanding any other provision of this
Certificate, or the total number of shares of Common Stock otherwise available
for purchase by Holder hereunder, if as of the date of exercise BioMetrx has a
class of securities registered under Section 12 of the Securities Exchange Act
of 1934, as amended, Holder may not exercise any Warrants under this Section 1
if immediately following such exercise Holder would beneficially own 5% or more
of the outstanding Common Stock of BioMetrx. For this purpose, a representation
of the Holder that following such exercise it would not beneficially own 4.99%
or more of the outstanding Common Stock of BioMetrx shall be conclusive and
binding upon BioMetrx.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Adjustments of Exercise Price and Number and Kind of Conversion Shares
 
2.1  In the event that BioMetrx shall at any time hereafter (a) pay a dividend
in Common Stock or securities convertible into Common Stock; (b) subdivide or
split its outstanding Common Stock; (c) combine its outstanding Common Stock
into a smaller number of shares; then the number of shares to be issued
immediately after the occurrence of any such event shall be adjusted so that the
Holder thereafter may receive the number of shares of Common Stock it would have
owned immediately following such action if it had exercised the Warrants
immediately prior to such action and the Exercise Price shall be adjusted to
reflect such proportionate increases or decreases in the number of shares.
 
2.2  In case of any reclassification of the outstanding shares of Common Stock
(other than a change covered by Section 2.1 hereof or a change which solely
affects the par value of such shares) or in the case of any merger or
consolidation or merger in which BioMetrx is not the continuing corporation and
which results in any reclassification or capital reorganization of the
outstanding shares), the Holder shall have the right thereafter (until the
Expiration Date) to receive upon the exercise hereof, for the same aggregate
Exercise Price payable hereunder immediately prior to such event, the kind and
amount of shares of stock or other securities or property receivable upon such
reclassification, capital reorganization, merger or consolidation, by a Holder
of the number of shares of Common Stock obtainable upon the exercise of the
Warrants immediately prior to such event; and if any reclassification also
results in a change in shares covered by Section 2.1, then such adjustment shall
be made pursuant to both this Section 2.2 and Section 2.1 (without duplication).
The provisions of this Section 2.2 shall similarly apply to successive
reclassifications, capital reorganizations and mergers or consolidations, sales
or other transfers.
 
3.  Reservation of Shares. BioMetrx shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, such number
of shares of Common Stock as shall from time to time be issuable upon exercise
of the Warrants. If at any time the number of authorized but unissued shares of
Common Stock shall not be sufficient to permit the exercise of the Warrants,
BioMetrx shall promptly seek such corporate action as may necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purpose.
 
4.  Certificate as to Adjustments. In each case of any adjustment in the
Exercise Price, or number or type of shares issuable upon exercise of these
Warrants, the Chief Financial Officer of BioMetrx shall compute such adjustment
in accordance with the terms of these Warrants and prepare a certificate setting
forth such adjustment and showing in detail the facts upon which such adjustment
is based, including a statement of the adjusted Exercise Price. BioMetrx shall
promptly send (by facsimile and by either first class mail, postage prepaid or
overnight delivery) a copy of each such certificate to the Holder.
 
5.  Loss or Mutilation. Upon receipt of evidence reasonably satisfactory to
BioMetrx of the ownership of and the loss, theft, destruction or mutilation of
this Certificate, and of indemnity reasonably satisfactory to it, and (in the
case of mutilation) upon surrender and cancellation of these Warrants, BioMetrx
will execute and deliver in lieu thereof a new Certificate of like tenor as the
lost, stolen, destroyed or mutilated Certificate.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6.  Representations and Warranties of BioMetrx. BioMetrx hereby represents and
warrants to Holder that:
 
6.1  Due Authorization. All corporate action on the part of BioMetrx, its
officers, directors and shareholders necessary for (a) the authorization,
execution and delivery of, and the performance of all obligations of BioMetrx
under, these Warrants, and (b) the authorization, issuance, reservation for
issuance and delivery of all of the Common Stock issuable upon exercise of these
Warrants, has been duly taken. These Warrants constitute a valid and binding
obligation of BioMetrx enforceable in accordance with their terms, subject, as
to enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally and to
general equitable principles.
 
6.2  Organization. BioMetrx is a corporation duly organized, validly existing
and in good standing under the laws of the State referenced in the first
paragraph of this Certificate and has all requisite corporate power to own,
lease and operate its property and to carry on its business as now being
conducted and as currently proposed to be conducted.
 
6.3  Valid Issuance of Stock. Any shares of Common Stock issued upon exercise of
these Warrants will be duly and validly issued, fully paid and non-assessable.
 
6.4  Governmental Consents. All consents, approvals, orders, authorizations or
registrations, qualifications, declarations or filings with any federal or state
governmental authority on the part of BioMetrx required in connection with the
consummation of the transactions contemplated herein have been obtained.
 
7.  Representations and Warranties of Holder. Holder hereby represents and
warrants to BioMetrx that:
 
7.1  Holder is acquiring the Warrants for its own account, for investment
purposes only.
 
7.2  Holder understands that an investment in the Warrants involves a high
degree of risk, and Holder has the financial ability to bear the economic risk
of this investment in the Warrants, including a complete loss of such
investment. Holder has adequate means for providing for its current financial
needs and has no need for liquidity with respect to this investment.
 
7.3  Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
Warrants and in protecting its own interest in connection with this transaction.
 
7.4  Holder understands that the Warrants have not been registered under the
Securities Act or under any state securities laws. Holder is familiar with the
provisions of the Securities Act and Rule 144 thereunder and understands that
the restrictions on transfer on the Warrants may result in Holder being required
to hold the Warrants for an indefinite period of time.
 
7.5  Holder agrees not to sell, transfer, assign, gift, create a security
interest in, or otherwise dispose of, with or without consideration
(collectively, “Transfer”) any of the Warrants except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration. As a further condition to any such Transfer, except in the event
that such Transfer is made pursuant to an effective registration statement under
the Securities Act, if in the reasonable opinion of counsel to BioMetrx any
Transfer of the Warrants by the contemplated transferee thereof would not be
exempt from the registration and prospectus delivery requirements of the
Securities Act, BioMetrx may require the contemplated transferee to furnish
BioMetrx with an investment letter setting forth such information and agreements
as may be reasonably requested by BioMetrx to ensure compliance by such
transferee with the Securities Act.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
8.  Notices of Record Date.
 
In the event:
 
8.1  BioMetrx shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of these Warrants),
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities or to receive any other right; or
 
8.2  of any consolidation or merger of BioMetrx with or into another
corporation, any capital reorganization of BioMetrx, any reclassification of the
capital stock of BioMetrx, or any conveyance of all or substantially all of the
assets of BioMetrx to another corporation in which holders of BioMetrx’s stock
are to receive stock, securities or property of another corporation; or
 
8.3  of any voluntary dissolution, liquidation or winding-up of BioMetrx; or
 
8.4  of any redemption or conversion of all outstanding Common Stock;
 
then, and in each such case, BioMetrx will mail or cause to be mailed to the
Holder a notice specifying, as the case may be, (a) the date on which a record
is to be taken for the purpose of such dividend, distribution or right, or (b)
the date on which such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation, winding-up, redemption or conversion is to
take place, and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or such stock or securities as at the time are
receivable upon the exercise of these Warrants), shall be entitled to exchange
their shares of Common Stock (or such other stock or securities), for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up.
BioMetrx shall use all reasonable efforts to ensure such notice shall be
delivered at least 5 days prior to the date therein specified.
 
9.  Registration Rights.
 
9.1  Piggyback Registration. If, on or prior to the one-year anniversary of the
original issuance of this Warrant (and except for the Registration Statement to
be filed for the First Montauk Investors), BioMetrx shall determine to register
any Common Stock under the Securities Act for sale in connection with a public
offering of Common Stock (other than pursuant to an employee benefit plan or a
merger, acquisition or similar transaction), BioMetrx will give written notice
thereof to Holder and will include in such Registration Statement any of the
Registrable Shares which Holder may request be included (“Included Shares”) by a
writing delivered to BioMetrx within 15 days after the notice given by BioMetrx
to Holder; provided, however, that if the offering is to be firmly underwritten,
and the representative of the underwriters of the offering refuse in writing to
include in the offering all of the shares of Common Stock requested by BioMetrx
and others, the shares to be included shall be allocated first to BioMetrx and
any shareholder who initiated such Registration and then among the others based
on the respective number of shares of Common Stock held by such persons. If
BioMetrx decides not to, and does not, file a Registration Statement with
respect to such Registration, or after filing determines to withdraw the same
before the effective date thereof, BioMetrx will promptly so inform Holder, and
BioMetrx will not be obligated to complete the registration of the Included
Shares included therein.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
9.2  Certain Covenants. In connection with any Registration:
 
9.2.1  BioMetrx shall take all lawful action such that the Registration
Statement, any amendment thereto and the prospectus forming a part thereof does
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading. Upon
becoming aware of the occurrence of any event or the discovery of any facts
during the Registration Period that make any statement of a material fact made
in the Registration Statement or the related prospectus untrue in any material
respect or which material fact is omitted from the Registration Statement or
related prospectus that requires the making of any changes in the Registration
Statement or related prospectus so that it will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading (taking into account any prior amendments or supplements), BioMetrx
shall promptly notify Holder, and, as soon as reasonably practicable prepare
(but in no event more than five business days in the case of a supplement or
seven business days in the case of a post-effective amendment) and file with the
SEC a supplement or post-effective amendment to the Registration Statement or
the related prospectus or file any other required document so that, as
thereafter delivered to a purchaser of Shares from Holder, such prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. BioMetrx shall use its reasonable
best efforts to keep the Registration Statement effective at all times during
the period continuing until the earliest of (i) the date that is nine months
after the last day of the calendar month following the month in which the
Registration Statement is declared effective, (ii) the date when the Holder may
sell all Registrable Securities under Rule 144 without volume or other
restrictions or limits or (iii) the date the Holder no longer owns any of the
Registrable Securities,
 
9.2.2  At least three business days prior to the filing with the SEC of the
Registration Statement (or any amendment thereto) or the prospectus forming a
part thereof (or any supplement thereto), BioMetrx shall provide draft copies
thereof to Holder and shall consider incorporating into such documents such
comments as Holder (and its counsel) may propose to be incorporated therein.
Notwithstanding the foregoing, no prospectus supplement, the form of which has
previously been provided to Holder, need be delivered in draft form to Holder.
 
9.2.3  BioMetrx shall promptly notify Holder upon the occurrence of any of the
following events in respect of the Registration Statement or the prospectus
forming a part thereof: (i) the receipt of any request for additional
information from the SEC or any other federal or state governmental authority,
the response to which would require any amendments or supplements to the
Registration Statement or related prospectus; (ii) the issuance by the SEC or
any other federal or state governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; or (iii) the receipt of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
9.2.4  BioMetrx shall furnish to Holder with respect to the Included Shares
registered under the Registration Statement (and to each underwriter, if any, of
such Shares) such number of copies of prospectuses and such other documents as
Holder may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Included Shares by Holder pursuant to the
Registration Statement.
 
9.2.5  In connection with any registration pursuant to Section 9.2, BioMetrx
shall file or cause to be filed such documents as are required to be filed by
BioMetrx for normal Blue Sky clearance in states specified in writing by Holder;
provided, however, that BioMetrx shall not be required to qualify to do business
or consent to service of process in any jurisdiction in which it is not now so
qualified or has not so consented.
 
9.2.6  BioMetrx shall bear and pay all expenses incurred by it and Holder (other
than underwriting discounts, brokerage fees and commissions and fees and
expenses of more than one law firm) in connection with the registration of the
Shares pursuant to the Registration Statement.
 
9.2.7  As a condition to including Registrable Shares in a Registration
Statement, Holder must provide to BioMetrx such information regarding itself,
the Registrable Shares held by it and the intended method of distribution of
such Shares as shall be required to effect the registration of the Registrable
Shares and, if the offering is being underwritten, Holder must provide such
powers of attorney, indemnities and other documents as may be reasonably
requested by the managing underwriter.
 
9.2.8  Following the effectiveness of the Registration Statement, upon receipt
from BioMetrx of a notice that the Registration Statement contains an untrue
statement of material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made, Holder will immediately
discontinue disposition of Included Shares pursuant to the Registration
Statement until BioMetrx notifies Holder that it may resume sales of Included
Shares and, if necessary, provides to Holder copies of the supplemental or
amended prospectus.
 
9.3  Rule 144. With a view to making available to Holder the benefits of Rule
144, BioMetrx agrees, during the period from September 30, 2008 until September
30, 2009, unless the shares issuable to the Holder may be sold pursuant to an
effective Registration Statement, to:
 
9.3.1  comply with the provisions of paragraph (c)(1) of Rule 144; and
 
9.3.2  file with the SEC in a timely manner all reports and other documents
required to be filed by BioMetrx pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past had been required to or did file such reports, it will, upon the
request of a Holder, make available other information as required by, and so
long as necessary to permit sales of its Shares pursuant to, Rule 144.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
9.4  BioMetrx Indemnification. BioMetrx agrees to indemnify and hold harmless
Holder, and its officers, directors and agents, and each person, if any, who
controls Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any and all losses, claims,
damages and liabilities caused by (i) any violation or alleged violation by
BioMetrx of the Securities Act, Exchange Act, any state securities laws or any
rule or regulation promulgated under the Securities Act, Exchange Act or any
state securities laws, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any registration statement or prospectus relating
to the Included Shares (as amended or supplemented if BioMetrx shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or (iii) caused by any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information furnished in writing to BioMetrx by Holder or on Holder’s behalf
expressly for use therein.
 
9.5  Holder Indemnification. Holder agrees to indemnify and hold harmless
BioMetrx, its officers, directors and agents and each person, if any, who
controls BioMetrx within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from BioMetrx to Holder, but only with respect to information furnished in
writing by Holder or on Holder’s behalf expressly for use in any registration
statement or prospectus relating to the Registrable Shares, or any amendment or
supplement thereto, or any preliminary prospectus.
 
9.6  Indemnification Procedures. In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to this Section 9, such person (an
“Indemnified Party”) shall promptly notify the person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent (and only to the extent
that) that the Indemnifying Party is materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the reasonable judgment of such Indemnified Party representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties (including in the case of Holder, all of its
officers, directors and controlling persons) and that all such fees and expenses
shall be reimbursed as they are incurred. In the case of any such separate firm
for the Indemnified Parties, the Indemnified Parties shall designate such firm
in writing to the Indemnifying Party. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent (which
consent shall not be unreasonably withheld or delayed), but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.
 
9.7  Contribution. To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which, he, she or it would
otherwise be liable under this Section 9.6 to the fullest extent permitted by
law; provided, however, that (i) no contribution shall be made under
circumstances where a party would not have been liable for indemnification under
this Section 9.6 and (ii) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning used in the Securities Act)
shall be entitled to contribution from any party who was not guilty of such
fraudulent misrepresentation.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
10.  Nontransferability. Holder may not sell or transfer any Warrants to any
person without registration under the Securities Act or providing an opinion of
counsel acceptable to the Company that such transfer may lawfully be made
without such registration. Any such purported transfer shall not be effective as
between such purported transferee and BioMetrx.
 
11.  Severability. If any term, provision, covenant or restriction of these
Warrants is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of these Warrants shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
12.  Notices. All notices, requests, consents and other communications required
hereunder shall be in writing and shall be effective when delivered or, if
delivered by registered or certified mail, postage prepaid, return receipt
requested, shall be effective on the third day following deposit in United
States mail: to the Holder, at the Holder’s address of record in the Company’s
warrant register; and if addressed to BioMetrx, at BioMetrx, Inc., 500 North
Broadway, Suite 204, Jericho, NY 11753, or such other address as BioMetrx may
designate in writing.
 
13.  No Rights as Shareholder. The Holder shall have no rights as a shareholder
of BioMetrx with respect to the shares issuable upon exercise of the Warrants
until the receipt by BioMetrx of all of the Exercise Documents.
 

        BioMetrx, Inc.  
   
   
    By:       Mark Basile, Chief Executive Officer    

 
 
- 8 -

--------------------------------------------------------------------------------

 

EXHIBIT “A”
NOTICE OF EXERCISE
(To be signed only upon exercise of the Warrants)
 
 
To: BioMetrx, Inc.
 
The undersigned hereby elects to purchase shares of Common Stock (the “Warrant
Shares”) of BioMetrx, Inc. (“BioMetrx”), pursuant to the terms of the enclosed
warrant certificate (the “Certificate”). The undersigned tenders herewith
payment of the exercise price pursuant to the terms of the Certificate.
 
The undersigned hereby represents and warrants to, and agrees with, BioMetrx as
follows:
 
1. Holder is acquiring the Warrant Shares for its own account, for investment
purposes only.
 
2. Holder understands that an investment in the Warrant Shares involves a high
degree of risk, and Holder has the financial ability to bear the economic risk
of this investment in the Warrant Shares, including a complete loss of such
investment. Holder has adequate means for providing for its current financial
needs and has no need for liquidity with respect to this investment.
 
3. Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
Warrant Shares and in protecting its own interest in connection with this
transaction.
 
4. Holder understands that the Warrant Shares have not been registered under the
Securities Act or under any state securities laws. Holder is familiar with the
provisions of the Securities Act and Rule 144 thereunder and understands that
the restrictions on transfer on the Warrant Shares may result in Holder being
required to hold the Warrant Shares for an indefinite period of time.
 
5. Holder agrees not to sell, transfer, assign, gift, create a security interest
in, or otherwise dispose of, with or without consideration (collectively,
“Transfer”) any of the Warrant Shares except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration. As a further condition to any such Transfer, except in the event
that such Transfer is made pursuant to an effective registration statement under
the Securities Act, if in the reasonable opinion of counsel to BioMetrx any
Transfer of the Warrant Shares by the contemplated transferee thereof would not
be exempt from the registration and prospectus delivery requirements of the
Securities Act, BioMetrx may require the contemplated transferee to furnish
BioMetrx with an investment letter setting forth such information and agreements
as may be reasonably requested by BioMetrx to ensure compliance by such
transferee with the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
Each certificate evidencing the Warrant Shares will bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS
AND MAY NOT BE EXERCISED, SOLD, PLEDGED OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE ACT OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
 
6. Immediately following this exercise of Warrants, if as of the date of
exercise BioMetrx has a class of securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended, the undersigned will not
beneficially own five percent (5%) or more of the then outstanding Common Stock
of BioMetrx (based on the number of shares outstanding set forth in the most
recent periodic report filed by BioMetrx with the Securities and Exchange
Commission and any additional shares which have been issued since that date of
which Holder is aware have been issued).
 
 
Number of Warrants Exercised: ______________
 


 
Dated: ____________________   

 
 
- 2 -

--------------------------------------------------------------------------------

 
 